DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 5/10/2021. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 16/779,513 (patent 11,089,445), filed 1/31/2020. The assignee of record is Slack Technologies, Inc. The listed inventor(s) is/are: Gibbs, Colin; Raffa, Carmen; Kump, Matthew; DAHAL, Aish Raj; Petersen, Jessica Rae; Samaddar, Ayushi; Balaga, Robin McConnell; Miller, Jessica Victoria.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/10/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 11,089,445. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the listed patent(s) with obvious wording variations.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. Netto et al. (US 20160135042 A1, published 5/12/2016; hereinafter Net)
Net teaches a method, implemented by one or more computing devices of a group-based communication system (Please see screenshot of Net Fig. 7 below, thank you:

    PNG
    media_image1.png
    667
    418
    media_image1.png
    Greyscale
), comprising: 
causing presentation of a channel management interface, of the group-based communication system, via a client of a user associated with a first organization (Net ¶ 0035-0036 first organization), wherein the channel management interface includes a plurality of communication channels associated with the first organization (Please see dashboard show in Net Fig. 7 to include 430 channel listing each channel and also manageable group features 450, 460, 470, 480), 
receiving, via the channel management interface, a request to initiate a channel management action associated with at least one of the first communication channel or the second communication channel (Net Fig. 7 470 assign channels); and 
in response to receiving the request to initiate the channel management action, updating data associated with at least one of the first communication channel or the second communication channel (Net Fig. 5 310 reserving 310 a channel for the group and providing a default targeted cells parameter for the group, and associating 320 cryptographic key material with the group (updating data)).

ii. US 20190347082 A1, INSTALLING THIRD PARTY APPLICATIONS REQUIRING VARIABLE HOST ADDRESS IDENTIFICATION IN A GROUP-BASED COMMUNICATION SYSTEM

iii. US 20180219806 A1, UPDATABLE MESSAGE CHANNELS/TOPICS FOR CUSTOMER SERVICE INTERACTION

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446